THIRD DIVISION
                                                                       March 31, 2015

                                2015 IL App (1st) 134048


DEBORAH McNALLY,                                             )    Appeal from the
                                                             )    Circuit Court of
       Petitioner-Appellee and Cross-Appellant,              )    Cook County.
                                                             )
               v.                                            )    No. 13 OP 73314
                                                             )
SCOTT BREDEMANN,                                             )    The Honorable
                                                             )    Cynthia Ramirez,
       Respondent-Appellant and Cross-Appellee.              )    Judge Presiding.
                                                             )


       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Presiding Justice Pucinski and Justice Hyman concurred in the judgment and
       opinion.

                                        OPINION

¶1     After nearly five years of persistently being stalked in various forms including

email, telephone, Internet posting and a personal visit at her home, Deborah McNally, a

practicing psychologist, obtained a two-year "stalking no contact" order against her

former patient, Scott Bredemann. After the order was entered, her attorneys filed a

petition for payment of roughly $73,000 in fees for their professional time spent on the

seemingly interminable proceedings. The trial judge awarded only $7,500, an amount

that was apparently inspired by a proposed settlement between the parties that respondent

rather purposely walked away from.

¶2     Bredemann appeals, contending that the Stalking No Contact Order Act (740

ILCS 21/1 et seq. (West 2012)) (the Act) does not apply to a patient trying to contact his

therapist, that he did not know nor should he have known that McNally would fear for
No. 1-13-4048


her safety, and that as a result the trial court's determination was against the manifest

weight of the evidence. Additionally, he contends first amendment rights were violated.

McNally also appeals, contending that her attorneys should be compensated in the

amount requested and also that Bredemann should be sanctioned for filing a frivolous

appeal that is cunningly designed to continue harassing his former therapist. We affirm

the judgment against Bredemann and dismiss McNally's cross-appeal as it relates to the

fee request, owing to a lack of jurisdiction. We deny McNally's motion for sanctions.

¶3                             BACKGROUND

¶4     In May, 2002 Scott Bredemann was a troubled college student who sought

therapy from Deborah McNally, a clinical psychologist with offices in a western suburb

of Chicago. Over the course of that summer, McNally saw Bredemann a dozen times,

without any noticeable issue or conflict. The main subject of the therapy, according to

Bredemann, concerned his preoccupation with the thought that he was homosexual. Six

years passed and Bredemann again made an appointment with McNally. The intervening

years were clearly not kind to Bredemann's mental health, as he appeared highly

irrational and delusional to his therapist, who saw him twice before coming to the

conclusion that he needed to see a psychiatrist for a medication evaluation and told her

patient that she would not see him until he was compliant with that treatment

recommendation. Bredemann told McNally he would "consider" her recommendation,

but promptly began to pester McNally with various forms of communication.

¶5     Over a period of nearly five years, Bredemann found various ways to attempt to

resume contact with his therapist, who had clearly told him to cease all contact. He

emailed her, using his own email account. Then he assumed various identities and


                                              2
No. 1-13-4048


emailed her, engaging her in a discussion of her therapeutic techniques, under the guise

that he (or she, as he took both genders in his deception) wanted to be sure of what his

proposed mental health provider could offer. A series of telephone calls which were all

listed as "unknown" on McNally's telephone suddenly popped up out of nowhere.

Bredemann also made various postings on the Internet that disparaged McNally's

professional abilities. He also attempted to "friend" McNally on Facebook and also tried

to do the same with her daughter. He inquired on the Internet for advice about hacking a

Facebook account if someone refused to "friend" him. Ultimately, Bredemann somehow

discovered where McNally lived and appeared on her doorstep, where he rang her

doorbell and spoke briefly to her husband, telling him that he needed to speak with Dr.

McNally.

¶6     Bredemann's personal "visit" was unnerving enough to petitioner that she reached

out to a professional psychology organization for advice on how to deal with the threat

that she perceived from this ex-patient. An expert in the field informed McNally that

Bredemann posed a threat to her life and that she should take immediate security steps to

protect herself and her family. She was also advised to send a letter to Bredemann again

instructing him to not contact her in any way. Finally, she was advised to obtain a court

order of protection.

¶7     The trial court first entered an emergency "stalking no contact" order against

Bredemann, who was then served with the order. McNally's attempts to obtain a

"plenary" order that would last for two years were frustrated by various delays, most of

which were attributable to conduct by respondent. After switching attorneys, Bredemann

agreed to settle the controversy by paying $7,500 to pay attorney fees. He also agreed,


                                             3
No. 1-13-4048


verbally and on the record in a court hearing, to obtain mental health treatment and to

never contact McNally, her family and an officemate in any way shape or form.

¶8     Within weeks, that settlement blew up when Bredemann refused to sign the

release as drafted, while imposing a number of requirements that were previously never

discussed and that were not agreeable to McNally. As a result, the matter ultimately went

to a lengthy hearing. At the conclusion of the hearing, the trial court issued a blistering

ruling that castigated respondent for not being a credible witness. The judge also noted

that Bredemann only knew McNally because of their relationship as patient and therapist,

that he had never known her as a private individual and that his attempts to contact her

were of a private nature. His actions, according to the judge, were inconsistent with his

claim that he wanted to "reinitiate a patient-therapist relationship." The trial judge thus

entered a two-year order of protection in light of respondent's lengthy history of stalking

his former therapist.

¶9                                     ANALYSIS

¶ 10   Bredemann now challenges the no-contact, no-stalking order of protection against

him under the Act (740 ILCS 21/1 et seq. (West 2012)). Recognizing that "[s]talking is a

serious crime," the legislature passed the civil Act in 2010 to provide a remedy for

victims who have safety fears or emotional distress as a result of stalking. 740 ILCS 21/5

(West 2012); Pub. Act 96-246 (eff. Jan. 1, 2010) (adding 740 ILCS 21/1 et seq.). Under

the Act, stalking specifically means, "engaging in a course of conduct directed at a

specific person," where the respondent "knows or should know that this course of

conduct would cause a reasonable person to fear for his or her safety or the safety of a

third person or suffer emotional distress." 740 ILCS 21/10 (West 2012). A "course of


                                              4
No. 1-13-4048


conduct" is "2 or more acts *** in which a respondent directly, indirectly, or through

third parties, by any action, method, device, or means follows, monitors, observes,

surveils, threatens, or communicates to or about, a person, engages in other contact, or

interferes with or damages a person's property or pet." Id. In addition to surveillance,

examples of stalking include appearing at the person's home and sending unwanted

emails or electronic communications. 740 ILCS 21/5 (West 2012). The term "contact" is

"any contact with the victim, that is initiated or continued without the victim's consent, or

that is in disregard of the victim's expressed desire that the contact be avoided or

discontinued." 740 ILCS 21/10 (West 2012). When a victim seeks a protective order

under the Act, she bears the burden of proving by a preponderance of the evidence that

the conduct constitutes stalking. 740 ILCS 21/30 (West 2012).

¶ 11   On appeal, Bredemann contends McNally failed to meet her burden because he

did not know his conduct would cause McNally to fear for her safety or suffer emotional

distress, nor was he aware the contact was unwelcome within the meaning of the Act.

Bredemann reasons McNally did not "alert" him to that fact.              Bredemann further

characterizes his electronic communications, like the emails and Facebook "friend"

requests, as innocuous conduct in a social media milieu.

¶ 12   A trial court's determination that a preponderance of the evidence shows a

violation of the Act will not be overturned unless such a determination is against the

manifest weight of the evidence. See Nicholson v. Wilson, 2013 IL App (3d) 110517, ¶

22. "A finding is against the manifest weight of the evidence only if the opposite

conclusion is clearly apparent or if the finding itself is unreasonable, arbitrary, or not




                                              5
No. 1-13-4048


based on the evidence presented." Id.; see also Harris Trust & Savings Bank v. Village of

Barrington Hills, 133 Ill. 2d 146, 156-57 (1989). This is not such a case.

¶ 13   Here, the evidence showed Bredemann sent repeated emails to McNally blaming

her for robbing him of happiness and ruining him psychologically because of their

therapist-client relationship, which ended six to eight years earlier. McNally testified she

told respondent to cease communications as early as 2008, ordering him not to return

unless he was medicated under psychiatric care, and the court specifically found her

credible. Disregarding her wishes, from about 2008 to 2013, Bredemann created a

minimum of 10 different aliases to reach McNally via email, criticize her on professional

websites, and communicate with her family and friends. He also sent her personal emails

in his own name. The court found Bredemann's pseudonymous subterfuge all the more

ominous. With those efforts proving ineffective, Bredemann stepped out of the digital

realm, appearing at McNally's private residence unannounced. As the trial court found,

this was not innocent conduct of a well-meaning patient trying to sort out psychological

issues in a professional therapeutic setting. Rather, these contacts were private in nature

and contrary to the patient-therapist relationship. The conduct is just the sort of creepy,

sinister and unsettling activity that the Act is designed to protect against.

¶ 14   Having reached this conclusion, we note the Act for obvious reasons does not

require that a victim contact her stalker to communicate conduct is unwanted, as

Bredemann suggests. See 740 ILCS 21/10 (West 2012). The Act's focus is properly on

whether the stalker "knows or should know that this course of conduct would cause a

reasonable person to fear for his or her safety or the safety of a third person or suffer

emotional distress." (Emphasis added.) Id. The Act merely requires that the stalker's


                                              6
No. 1-13-4048


contact be nonconsensual. In this case, Bredemann himself admitted McNally did not

wish to resume treatment until he saw a psychiatrist, and she never permitted him to

contact her outside the professional setting. Indeed, to assume a therapist consented to

her patient's private contacts would be an absurd inference, especially on this evidence.

While Bredemann urges this court with precious little basis to find McNally incredible,

we observe questions of witness credibility and conflicting evidence are matters for the

trial judge to resolve as the trier of fact, and not this court. See In re Marriage of Sturm,

2012 IL App (4th) 110559, ¶ 6.

¶ 15   In that vein, we reject Bredemann's related argument that the Act did not apply to

him because he was a patient attempting to contact his therapist. The application of the

facts to the law belies this argument, and the Act makes no such exception. Similarly,

Bredemann's arguments that his conduct must rise to the level of "stalking" under the

criminal statute in order to constitute "stalking" under the civil Act are unpersuasive.

¶ 16   In short, the record demonstrates and Bredemann admits to a multitude of

contacts that would reasonably cause a person to fear for her safety or suffer emotional

distress. McNally testified she did in fact suffer these things and changed her daily

routine because of the harassment. At the same time, the record does not imply an

innocent motive in Bredemann's conduct. Thus, the trial court's finding that Bredemann's

course of conduct established a pattern of behavior that is stalking under the Act, thus

warranting a plenary order of protection, was eminently reasonable. The opposite

conclusion clearly was not warranted. See Nicholson, 2013 IL App (3d) 110517, ¶ 22.

¶ 17   In a similarly vacuous way, Bredemann next claims that his pseudonymous

Internet postings were protected free speech. This court in Nicholson, 2013 IL App (3d)


                                              7
No. 1-13-4048


110517, ¶ 20, already rejected arguments that the Act violates the right to free speech.

That is, words surrounding surveiling, interfering, or harassing a person to intimidate are

not constitutionally protected. Id. While stalking does contain an element of speech, that

speech does not fall within the protections of the first amendment. People v. Bailey, 167

Ill. 2d 210, 227 (1995). Bredemann's Internet postings, under his various aliases, were a

transparent part of his stalking conduct. For example, he intentionally made McNally

aware that some pseudonymous postings were his own, as when he attached the name

"Brian Hogan" to an email sent under his own name to McNally. "Where speech is an

integral part of unlawful conduct, it has no constitutional protection." (Internal quotation

marks omitted.) Id.

¶ 18   Bredemann next contends the trial court erred denying his motion to strike

references to his mental health, including his communications to McNally in

psychotherapy treatment from 2002 and 2008. Specifically, Bredemann claims such

disclosures were prohibited by the Mental Health and Developmental Disabilities

Confidentiality Act (740 ILCS 110/1 et seq. (West 2012)) (the Confidentiality Act).

McNally counters, Bredemann forfeited this issue by failing to raise it before the trial

court and in a posttrial motion. See Calabrese v. Benitez, 2015 IL App (3d) 130827, ¶ 17

(defining forfeiture). We agree, as Bredemann raised no such issue in his posttrial

motion. Moreover, we would venture to say he positively waived any right to therapist-

patient confidentiality by his menacing conduct. See, e.g., D.C. v. S.A., 178 Ill. 2d 551,

568-70 (1997) (noting the therapist-recipient privilege is not absolute and may yield to

fundamental fairness or where the interests of justice demand that we tip the balance in

favor of disclosure and truth).


                                             8
No. 1-13-4048


¶ 19    Even putting forfeiture and waiver aside, we observe that the Confidentiality Act

provides an exception to the general rule against disclosures, "when, and to the extent, a

therapist, in his or her sole discretion, determines that disclosure is necessary to ***

protect the recipient[ 1] or other person against a clear, imminent risk of serious physical

or mental injury." 740 ILCS 110/11(ii) (West 2012). "[W]hen a therapist feels there is a

threat of imminent risk to anyone, including the therapist, the therapist may disclose for

the purpose of preventing or avoiding the injury." (Emphasis in original.) People v.

Gemeny, 313 Ill. App. 3d 902, 910 (2000). Given that the complained-of disclosures

were made in the context of hearings for a protective order under the Act, McNally in her

discretion clearly determined disclosure was necessary to avoid injury. Therefore, it was

not error for the trial court to decline to strike all references to matters pertaining to

Bredemann's mental health, including the communications to McNally during and in

connection with Bredemann's psychotherapy treatment in 2002 and 2008. Based on the

foregoing, we affirm the judgment of the trial court.

¶ 20    We turn next to McNally's cross-appeal in which she challenges the trial court's

award of $7,500 in attorney fees and costs as insufficient. Bredemann counters that her

cross-appeal is untimely because McNally did not file her notice of appeal within 30 days

of the court's order denying a proper postjudgment motion. Under Illinois Supreme

Court Rule 303(a)(3) (eff. Jan. 1, 2015), a cross-appeal must be filed within 30 days from

the judgment or order being appealed, or within 30 days from the order disposing of the

last pending postjudgment motion.




1A "recipient" is a person who is receiving or has received mental health services. 740 ILCS 110/2 (West
2012). A therapist includes a psychologist. Id.

                                                    9
No. 1-13-4048


¶ 21   The procedural facts in this case reveal the trial court entered the present

protective order on December 3, 2013. Pursuant to the remedies under the Act, the court

also awarded McNally $7,500 in costs, including attorney fees. See 740 ILCS 21/80(c)

(West 2012). Several days later, McNally filed a separate attorney fees petition, which

was denied after a hearing. The court and parties also agreed that Bredemann had paid

McNally the $7,500 before trial as part of the proposed settlement agreement.          On

December 6, the court entered a corrected final order of protection. On December 24,

Bredemann filed a "motion to compel execution of release of judgment" of $7,500. At

the ensuing hearing, the court noted there was no "judgment" to release, as the charge

was a statutory remedy, and regardless, they agreed it had already been paid.

Accordingly, on December 30, the trial court entered an order denying Bredemann's

motion to compel release of the judgment. On December 31, Bredemann timely filed his

notice of appeal from the December 6 judgment. McNally then filed her notice of cross-

appeal on January 28, 2014.

¶ 22   McNally characterizes Bredemann's motion to compel release as a proper

postjudgment motion. She argues that from its denial on December 30, she had 30 days

to file her notice of appeal under Rule 303(a)(3), and her cross-appeal was thus timely

filed on January 28. We disagree. "A postjudgment motion extends the time for filing a

notice of appeal *** only when it seeks rehearing, retrial, modification or vacation of the

judgment, or other similar relief." Heiden v. DNA Diagnostics Center, Inc., 396 Ill. App.

3d 135, 138 (2009), appeal denied, 236 Ill. 2d 504 (2010). In other words, the motion

must be directed against the final judgment. Id. at 138-39. Generally, a motion to

compel release of judgment, which does not attack or challenge the final judgment, does


                                            10
No. 1-13-4048


not constitute a postjudgment motion that will toll the time for filling a notice of appeal.

Moenning v. Union Pacific R.R. Co., 2012 IL App (1st) 101866, ¶ 34-35; see also 735

ILCS 5/2-1203(a) (West 2012) (governing postjudgment motions in nonjury cases).

¶ 23   Here, Bredemann's motion did not substantively challenge the final December 6

judgment. For the purposes of Rule 303, it did not constitute of postjudgment motion.

McNally's cross-appeal was therefore untimely, because it was not filed within the

required 30 days from the denial of a postjudgment motion or a final order. As such, this

court is without jurisdiction to consider the substantive merits of McNally's cross-appeal.

¶ 24   McNally also asks this court to impose sanctions on Bredemann, claiming he filed

a frivolous appeal. Under Illinois Supreme Court Rule 375(b) (eff. Feb. 1, 1994), we

have the inherent jurisdiction to impose sanctions. Sterling Homes, Ltd. v. Rasberry, 325

Ill. App. 3d 703, 709 (2001). Thus, we are not bound by the jurisdictional strictures

identified above and may address the matter sua sponte. Rule 375 provides sanctions for

frivolous appeals that are not taken in good faith. Parkway Bank & Trust Co. v. Korzen,

2013 IL App (1st) 130380, ¶ 87. For example, appeals that are intended to harass, or

cause needless delay or litigation costs, are sanctionable against the party or his attorney.

Ill. S. Ct. R. 375(b) (eff. Feb. 1, 1994). A reviewing court applies an objective standard

to determine whether an appeal is frivolous, i.e. if it would not have been brought in good

faith by a reasonable, prudent attorney.      Korzen, 2013 IL App (1st) 130380, ¶ 87.

Nonetheless, the imposition of Rule 375 sanctions is left entirely to the discretion of the

reviewing court. Kheirkhahvash v. Baniassadi, 407 Ill. App. 3d 171, 182 (2011).

¶ 25   We agree with McNally that there is precious little merit to this appeal, and in fact

find that it is consistent with continuing harassment by Bredemann. At the same time, we


                                             11
No. 1-13-4048


recognize this case addresses a relatively new statute with only one published case

interpreting it. See Nicholson, 2013 IL App (3d) 110517. For that reason, and in the

exercise of our broad discretion, we choose not to impose sanctions. Kheirkhahvash, 407

Ill. App. 3d at 182. We leave it to McNally and the trial court to determine whether an

extension of the order is warranted given the fact that this appeal has consumed a great

portion of the two-year period granted below. See 740 ILCS 21/105(c) (West 2012)

(noting plenary orders may be extended).

¶ 26                                CONCLUSION

¶ 27   For the reasons set forth above, we affirm the judgment of the circuit court as to

Bredemann's appeal. We dismiss McNally's cross-appeal for attorney fees. We deny

McNally's request for Rule 375 sanctions, which we have considered sua sponte.

¶ 28   Appeal affirmed and cross-appeal dismissed.




                                           12